Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related determining allocation of advertising budget and specifically detecting an ad-spend anomaly and no pacing-control job for alerting or notifying the user. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 11, recite receiving traffic data, determining ad-spend amount and normal range of ad spends, detecting an ad-spend anomaly, determining a pacing-control finding, transmitting an alert to user. 
The limitation of receiving, determining, detecting (identifying), and transmitting covers certain methods of organizing human activity but for the recitation of generic computer components. The claims beside claiming a processor nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (identifying an ad-spend amount outside a normal range and determining whether an ad pace control is implemented). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claimed limitations could also be performed in the human mind using a pen and a paper,  therefore, the claims are also rejected as covering “Mental Process”.
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. 
The claimed judicial exception is not integrated into a practical application. The claims includes an additional element, a processor for receiving data, determining, detecting and transmitting. The claims as a whole merely describe how to generally apply the concept of identifying spending amount outside a normal range and finding of no pacing job and notifying the user . The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data, analyzing data and identifying and transmitting the findings), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0026]-[0035]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10, and 12-20 merely add further details of the abstract elements recited in independent claims (i.e., allocation balancing rules, allocating, based on a spending pattern model, receiving upper and lower range of ad spend, suggesting and generating a pacing factor and adjusting bidding) without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10 and 12-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 2006/0074751 A1) in view of Xu et al. (US 2016/0180373 A1) and further in view of Laufenberg et al. (US2017/0083938 A1.
Claims 1, 11:
Kline teaches receiving, through a computer network from a search engine, traffic data
associated with one or more products, in a time period of a budget period (tracking or monitoring campaign events such as customer interaction communicated to the advertiser ([0034]), report from publishers, event information impressions ad interactions leads …) (see fig. 12, [0089]-[0098]);
determining an ad-spend amount (budget allocation) based at least in part on the traffic data (the budget allocation can be adjusted using the empirical data gathered from monitoring the leads from the actual advertisements) (see [0075]-[0081]);
determining a normal range of ad spends for the time period based on a predetermined total allocation amount for the one or more products for the budget period, one or more allocation balancing rules, and a spending pattern model; (the campaign allocation engine provides a recommended allocation which can be adjusted, daily campaign budget amounts including min and max providing a range of amounts for which the allocation will apply… the optimization engine works in conjunction with campaign allocation engine to optimize the allocation budget or reallocation budget including updating the allocation rules, depending on observed data from marketing campaign and the spending pattern model (allocation amount between the max and min value based on ..(see [000084]-[0089]), the allocated budget can be reallocated when the allocated budget is not within the minimum spend amount and maximum spend amount parameters (the normal range) (see [0087]-[0088]);
Kline teaches, if the original budget estimate is insufficient, the advertiser is provided with a message through user interface engine recommending that the budget amount be increased, the advertiser can increase the budget, adjust the number of keywords etc., and that the advertiser can be alerted to make a change (see [0063]).
Kline failed to teach a pacing-control findings and alerting a user of the findings. 
based on information detecting an ad-spend anomaly in the time period by monitoring whether the ad-spend amount is outside the normal range; determining a pacing-control finding that no pacing-control job is being executed; and transmitting, in real-time through the computer network, an alert to a user via a user interface executed on a user computer, in response to the ad-spend anomaly and the pacing-control finding. Xu teaches budget allocation including budget pacing to spent for maximizing campaign performance goals with budget schedule (see [0005]-0007], [0019]-[0023]), the ad server communicates ad data and other information to devices including advertiser device, .. and advertiser operating an advertiser device may access the ad server to access information including advertisement data , the access include developing advertisement creatives, editing advertisement data, setting and adjusting bid amounts and other activities (see [0033]-[0035]. Xu also teaches performance can be evaluated and can be used to estimate total cost of the campaign and pacing rate (spending plan) and determining error function that can reflect how the spending pattern of the campaign is aligned with the sending plan … determining an error function according to at least one difference between the total budget and the costs of the first campaign for adjusting pacing … (see [0069]-[0072]). It would have been obvious to one of ordinary skill in the art, at the filing date of the claimed invention to include the pacing control of Xu in Kline’s ad campaign allocation in order to optimize the campaign budget. Further, it would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to include the pacing control finding in Xu, in the alert system of Kline in order to allow the advertiser to set a pacing control or to adjust the rate for optimizing the spending of the budget to meet the advertiser’s objectives. 
Claims 2, 12:
Kline teaches  the one or more allocation balancing rules are associated with one or more of:
one or more search engines comprising the search engine (advertising platform for placing advertising) (see [0031]-[0032]);
one or more respective advertisement types for each of the one or more search
engines (keyword and/or advertisement types) (see [0075]-[0078]);
respective historical performance for each of the one or more respective
advertisement types for each of the one or more search engines (empirical data gathered from monitoring the leads from actual advertisements placed across various publishers (see [0078]-[0080]); or
respective predicted performance for each of the one or more respective advertisement types for each of the one or more search engines (estimated number of leads) (see [0053], [0063]).

Claims 3, 13:
Kline teaches the one or more allocation balancing rules comprise allocating the predetermined total allocation amount based on each of the one or more respective advertisement types for each of the one or more search engines (to equalize the respective predicted performance for the each of the one or more respective advertisement types for the each of the one or more search engines under a predetermined performance objective) (advertisers inputs includes information which is used to generate a budget amount or set campaign objectives, marketing campaign parameters, … budget amount or set of campaign objectives (allocation rules) is provided to the campaign allocation engine to allocate the budget amount among a plurality of publishers (includes search engines, online directories etc.,)(see [0042]-[0044]).

Claims 6, 16:
Kline teaches receiving, from the user computer through the computer network, user
configurations associated with an upper boundary and a lower boundary for an acceptable range of ad spends; and the normal range of ad spends is determined further based on the user configurations (see [0050]-[0054]).

Claims 7, 17:
Xu teaches generating one or more suggested pacing factors based at least in part on the ad-spend anomaly, the pacing-control finding, and one or more of: the ad-spend amount, the
normal range, or user configurations; and transmitting, in real-time through the computer network, the one or more suggested pacing factors to the user via the user interface (see [0036]-[0038].

Claims 8, 18:
Kline teaches, generating one or more suggestions and alerting the advertiser of the finding in order to make an adjustment i.e., to make changes such as increasing the budget amount, adjusting the number of keywords etc., (user configuration or a user command received in real-time) (see [0063]). Xu teaches launching a new pacing control job based at least in part on the ad-spend anomaly, the pacing-control finding and adjusting bidding based on the suggested pacing factors (see [0023]-[0026]). 
Claims 9, 10, 19, 20:
Xu teaches launching the new pacing control job comprises: estimating a predicted total amount consumed for the budget period based on actual amounts consumed for the one or more products during a first portion of the budget period and historical amounts consumed for the one or more products, wherein the first portion of the budget period comprises the time period; and
adjusting bidding for a remainder of the budget period based on the predicted total
amount consumed for the budget period, the predetermined total allocation amount, and the spending pattern model. Xu teaches budget allocation including budget pacing to spent for maximizing campaign performance goals with budget schedule (see [0005]-0007], [0019]-[0023]), the ad server communicates ad data and other information to devices including advertiser device, .. and advertiser operating an advertiser device may access the ad server to access information including advertisement data , the access include developing advertisement creatives, editing advertisement data, setting and adjusting bid amounts and other activities (see [0033]-[0035], [0066]-[0069]. 

Claims 4, 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 2006/0074751 A1) in view of Xu et al. (US 2016/0180373 A1) and further in view of Salunke et al. (US 10,198,339 B2).
Claims 4, 5, 14, 15:
 Kline failed to teach the spending pattern model comprises an additive time series model trained based at least in part on the traffic data. However, Salunke same as Applicant’s claimed invention, teaches a time-series, such as trained Additive Holt-Winters model comprising a function of one or more of: an ad-spend trend for the one or more products; a periodic ad-spend pattern for the one or more products; or a holiday effect on ad spends for the one or more products (see col. 10 line 46 to col. 12 line 67). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to apply the additive time series model in Kline’s campaign budget allocation, as in Salunke in order to take the advantage taught in Salunke such as identifying trend or pattern.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688